Citation Nr: 0611901	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  95-21 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to May 9, 1989, 
for the grant of service connection for hypertension.

2.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
February 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that continued the veteran's 
evaluations for his service connected hypertension and 
duodenal ulcer disease at 10 percent evaluations, and which 
granted the veteran's effective date for service connection 
for hypertension as May 9, 1989.  The veteran continues to 
disagree with these decisions.

These issues were previously remanded by the Board in 
November 2003.  That development having been completed, these 
claims now return before the Board.


FINDINGS OF FACT

1.  In November 1950, the RO determined that service 
connection was not warranted for hypertension.  The veteran 
did not appeal this decision within one year of being 
notified.

2.  A claim to reopen entitlement to service connection for 
hypertension was received at the RO on May 9, 1989.  There is 
no pending claim to reopen service connection for 
hypertension subsequent to the final November 1950 rating 
decision and prior to May 9, 1989.

3.  The veteran's duodenal ulcer disease is currently 
manifested by mild symptomatology to include epigastric pain 
and constipation, but no anemia or weight loss.

4.  The veteran's hypertension is currently manifested by 
readings ranging from the highest diastolic of 100 to the 
highest systolic of 190.


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than May 9, 
1989, for the grant of service connection for hypertension, 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).

2.  The criteria for an evaluation greater than 10 percent 
for service-connected duodenal ulcer disease are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.114, Diagnostic Code 7305 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997, 
2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated long before the enactment of the VCAA in November 
2000. In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits. Id. at 119. The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ- decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 2005) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")." Id at 121. However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process." Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May and August 2004, 
as well as by a statement of the case and supplemental 
statements of the case issued during the course of the 
appeal. The originating agency specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf. 
Therefore, the Board finds that he was provided with the 
notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded an 
appropriate VA examination. The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
his VA examinations.  In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim. 
The Board is also unaware of any such evidence. Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record. There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).  

Entitlement to an effective date prior to May 9, 1989, for 
the grant of service connection for hypertension.

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2005).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2005).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If he does not initiate an appeal within 
one year, or if he initiates a timely appeal and the appeal 
is denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2005).  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application. See 38 C.F.R. § 
3.400(q), (r) (2005).

In November 1950, the veteran was denied service connection 
for hypertension, predominantly because upon examination, the 
veteran was not at that time found to have any current 
diagnosis of hypertension.  The veteran did not appeal this 
decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.  With exceptions not here applicable, 
any award based on a subsequently filed application for 
benefits can be made effective no earlier than the date of 
the new application.  See 38 C.F.R. § 3.400(q), (r) (2004).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2005).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).  

In May 1989, the veteran again filed a claim for service 
connection for hypertension; also indicating at that time 
that he felt his hypertension might be secondary to his 
service connected psychiatric disorder.  A February 1994 
Board decision granted the veteran service connection for 
hypertension, based in part on newly received evidence which 
indicated that the veteran had been diagnosed with 
hypertension.  A June 1994 RO decision implementing this 
Board decision granted service connection from May 9, 1989, 
the date of the veteran's reopened claim.  The veteran now 
argues that he should be granted service connection from his 
original claim, which was denied in November 1950.

The Board acknowledges the veteran's argument; however, VA 
rating decisions that are not timely appealed are considered 
final and binding in the absence of a showing of clear and 
unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. §§ 3.104, 3.105(a) (2005).  On review, there is no 
indication of any pending CUE claims in the veteran's file.

Thus, in order to establish entitlement to an earlier 
effective date, the evidence must show that there is a 
pending claim to reopen service connection for hypertension 
subsequent to the final November 1950 rating decision and 
prior to May 9, 1989. Accordingly, the Board will review the 
relevant communications submitted by the veteran during this 
time period.

Reviewing the evidence of record, the Board notes that most 
of the correspondence received during that time period 
related to the veteran's psychiatric disorder, and to 
administrative issues.  No correspondence received from the 
veteran during this time period mentions at any time the 
issue of hypertension.

In summary, the veteran's claim to reopen service connection 
for hypertension was finally denied in November 1950.  For 
the reasons explained above, the Board concludes that a claim 
to reopen service connection for hypertension was received at 
the RO on May 9, 1989, and that there were no pending claims 
to reopen prior to that date.  Therefore, the Board finds 
that the preponderance of the evidence of record is against 
this claim.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.

Historically, the  Board notes that service connection for 
duodenal ulcer disease was initially granted at a 10 percent 
evaluation by a May 1990 rating decision.  This decision was 
based on the report of a VA examination which related this 
condition to the veteran's service connected psychiatric 
condition.  The veteran's 10 percent evaluation was confirmed 
by a February 1994 Board decision.  In May 1995, the veteran 
filed a claim for an increased rating for his duodenal ulcer 
disease.  A June 1996 rating decision continued the veteran's 
evaluation for his service connected duodenal ulcer disease 
at a 10 percent evaluation, and this appeal ensued. 

The veteran contends that the currently assigned 10 percent 
evaluation does not adequately compensate him for the 
severity of his disability. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's disability is evaluated pursuant to Diagnostic 
Code 7305, which sets forth the criteria for rating duodenal 
ulcers as follows: mild, with recurring symptoms once or 
twice yearly (10 percent); moderate, recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations (20 
percent); moderately severe, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year (40 percent); 
and severe, pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health (60 percent).  38 C.F.R. § 
4.114, Diagnostic Code 7305 (2005).

The words "mild," "moderate," "moderately severe," and 
"severe" are not defined in the rating schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2005).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for his service connected duodenal ulcer disease.  
In this regard, the Board notes that the report of a December 
1995 VA examination noted no anemia, vomiting, hematemesis, 
or melena.  Pain occurred in the epigastrium and mostly at 
night.  Fluoroscopy from that time noted severe 
gastroesophageal reflux.  A March 2000 VA examination noted 
that the veteran denied vomiting or hematemesis, but 
complained of occasional melena.  The veteran noted chronic 
constipation, and epigastric pain associated with heartburn 
and pyrosis.  It was reported that there was no history of 
weight changes or signs of anemia.  The veteran was diagnosed 
with a duodenal ulcer and a sliding hiatal hernia.  Finally, 
the report of a December 2005 VA examination noted occasional 
nausea but no vomiting, and epigastric pain that occurred 
about two times per month.  The veteran denied any major 
gastrointestinal complaints such as hematemesis or 
hematochezia, but did note chronic constipation.  A December 
2005 private MRI showed a small sliding hiatal hernia without 
demonstrable reflux, but no ulcerative or neoplastic disease.  
The Board finds this level of symptomatology mild, such that 
a 10 percent rating would be warranted, the rating the 
veteran is currently receiving.

The Board has considered all evidence of record and finds 
that the criteria for a 20 percent evaluation for a duodenal 
ulcer are not met or more nearly approximated. 
On review, the evidence of record does not show recurring 
episodes of severe symptoms two to three times a year or 
continuous moderate manifestations related to the veteran's 
service-connected duodenal ulcer.  There is also no 
indication of weight loss or anemia due to the veteran's 
service-connected duodenal ulcer.

Accordingly, the Board concludes that symptoms associated 
with the veteran's service-connected duodenal ulcer are no 
more than mild and an evaluation greater than 10 percent is 
not warranted.  Therefore, the Board finds that the 
preponderance of the evidence of record is against a grant of 
increased rating for the veteran's service connected duodenal 
ulcer disease.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

Historically, the Board notes that the veteran was granted 
service connection for hypertension by a February 1994 Board 
decision.  A June 1994 RO decision implementing that grant 
rated the veteran's hypertension as 10 percent disabling.
A June 1996 rating decision continued the veteran's 
evaluation for his service hypertension at a 10 percent 
evaluation, and this appeal ensued. 

As noted above, disability ratings are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. § 4.3 (2005).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the rating criteria for cardiovascular 
disorders were changed effective January 12, 1998, during the 
course of the veteran's appeal.  The VA General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for increased rating, it may not 
extinguish any rights or benefits the claimant had prior to 
its enactment.  If the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  The VA can apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).

The old criteria for rating hypertensive vascular disease 
(essential arterial hypertension), in effect prior to January 
12, 1998, provided that a 10 percent rating is warranted 
where the diastolic pressure is predominantly 100 or more.  A 
minimum of 10 percent is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  Where there is a diastolic pressure of 
predominantly 120 or more and moderately severe symptoms, a 
40 percent evaluation will be assigned.  A 60 percent 
evaluation requires diastolic pressure of predominantly 130 
or more and severe symptoms. 38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The new criteria for rating hypertensive vascular disease 
(essential arterial hypertension) effective January 12, 1998, 
provides that a 10 percent evaluation is warranted where the 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, and a minimum of 10 
percent is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned. A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. § 
4.104, Diagnostic Code 7101 note (1) (2005).

The Board has considered all evidence of record; 
specifically, the Board notes, reviewing all the veteran's 
treatment records, that the veteran has never at any time 
during the course of this appeal been found to have a 
diastolic blood pressure higher than 100, or a systolic 
pressure greater than 190.  The veteran's highest reading, of 
190/100, has been recorded only twice, once during a December 
1997 stress test, and once during a VA examination of March 
2000.  The veteran's blood pressure has generally been in the 
range of a diastolic pressure between 70 and 100, and a 
systolic pressure of 100 and 170.  A December 1995 exam noted 
blood pressure readings of 156/98, 160/92, and 160/94; and 
that the veteran was on medication. The report of a March 
2000 VA examination noted treatment with medication, and 
readings of 190/100, 160/90, and 180/90.  The report of a 
December 2005 VA examination noted blood pressure readings of 
158/81 and 155/78, and that the veteran was on medication.  
As continuous medication has been shown to be necessary for 
control of the veteran's hypertension, the Board finds that 
the veteran is properly rated as 10 percent disabled for his 
service connected hypertension.

The Board finds that veteran is not entitled to an increased 
disability rating under the old criteria of Diagnostic Code 
7101.  A 20 percent evaluation under this diagnostic code 
requires diastolic pressure predominantly 110 or more with 
definite symptoms.  As noted above, the veteran has not, at 
any time, had a diastolic pressure greater than 100, and his 
diastolic pressure has usually been less.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

An increase under the new criteria of Diagnostic Code 7101 is 
also not warranted. Under this provision, a 20 percent 
evaluation requires diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  Again 
the Board notes, as above, that the veteran has never at any 
time during this appeal had a diastolic pressure of 110 or a 
systolic pressure of 200.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2005).

Accordingly, whether considering the veteran's claim for a 
rating in excess of 10 percent for hypertension under the old 
criteria or the new criteria, the Board finds that the 
objective evidence of record does not support the assignment 
of a 20 percent rating as diastolic pressure has not been 
predominantly 110 or more and systolic pressure has not been 
predominantly 200 or more, and the (old and new) criteria for 
a higher rating have not been nearly approximated.  
Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of increased rating for 
hypertension.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to an effective date prior to May 9, 1989, for 
the grant of service connection for hypertension, is denied.

Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


